Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
           Group I, claim 12, drawn to a method for identifying marker sequences for RA.
           Group II, claim(s) 13-14, drawn to a marker sequence for RA.
           Group III, claim(s) 15-20, drawn to a method for diagnosing RA.
           Group IV, claim(s) 21-22, drawn to a method for diagnosing RA.
           Group V, claim 23, drawn to a method for stratification.
           Group VI, claim 24, drawn to an arrangement or panel.
           Group VII, claim 25, drawn to an arrangement or panel.
           Group VIII, claim 26, drawn to an assay or protein assay.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
           The technical feature linking groups I-VIII appears to be a marker sequence.
           However, Giugliano et al (US 2013/0109048) discloses DCTN1 or fragments thereof (same as SEQ ID NO: 4 or 46 as currently recited) (p. 62, claims 19).  Also, Glassy et al (US 2007/0248539) discloses that AgRM2 is a fragment of vimentin (para. 0032)(Applicants current specification discloses that SEQ’s 22, 64 are vimentin and the claims recite fragments thereof). It is noted that claim 13 is a product by process claim.  
         Each of the groups I-VIII also comprise 84 different inventions. Although related each to the other, the inventions are independent and distinct inventions differing in design, performance, structure, mode of operation, function, and/or effect.  The specification discloses various marker sequences (e.g. Table 1), SEQ ID NOs: 1-84  each of which has a distinct structure.  A person of ordinary skill in the art would not envision one in view of the other and a search for any one of these marker sequences is not co-extensive with a search for any of the others.  Further, because each of these marker sequences is structurally distinct, the antigens which bind each of the proteins, and are also distinct.  These structurally distinct products are subject to restriction, rather than election of species, because they do not share a substantial structural feature essential to a common utility (see MPEP 803.02).  Therefore, the restriction has been set forth for each product as a separate group, irrespective of the format of the claims.  Each of the methods as set forth hereinabove employ multiple structurally distinct products that, as set forth above, do not share a substantial structural feature essential to a common utility.  Consequently, even within a given method claim multiple methods are recited which differ at least with respect to the method steps because different products are utilized for different functions and effects.  Each of the individual methods is also an independent and distinct method differing in design, performance, mode of operation, function, and effect from each of the other methods because each Therefore, the restriction has been set forth for each method employing each recited product as a separate group, irrespective of the format of the claims.  This is not an election of species.
        Applicant is required to elect a single invention from Groups I-VIII and is also required to elect a single marker sequence along with the Group.  For example, in the event Applicant elects Group I then Applicant is also required to elected a single marker sequence from Group I.  If Applicant elects group II then the Applicant is also required to elect a single invention of the recited marker sequences.
                   Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                /GARY COUNTS/     Primary Examiner, Art Unit 1641